                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                           :           DOCKET NO. 19-cr-00013


VERSUS                                             :           UNASSIGNED DISTRICT JUDGE


SANTOS ALEJANDRO                                   :           MAGISTRATE JUDGE KAY
TOVAR-CALROS


                 REPORT AND RECOMMENDATION ON FELONY
            GUILTY PLEA BEFORE UNITED STATES MAGISTRATE JUDGE


       Pursuant to Title 28, United States Code, Section 636(b), and with the written and oral

consent of the defendant, this matter has been referred by the District Court for administration of

Guilty Plea and Allocution under Rule 11 of the Federal Rules of Criminal Procedure.

       This cause came before the undersigned U. S. Magistrate Judge on March 8, 2019 at which

time the defendant expressed a desire to waive his right to plead guilty before a District Judge and

enter into a plea before the U. S. Magistrate Judge. Defendant indicated on the record his desire to

consent to proceed before the undersigned and executed a waiver. Defendant was at all times

represented by counsel, Joseph Streva standing in for Wayne Balnchard.

       After said hearing and for reasons orally assigned, it is the finding of the undersigned that

the defendant is fully competent, that his plea of guilty is knowing and voluntary, that his guilty plea

to Count One of the Indictment is fully supported by the written factual basis acknowledged by

defendant orally in court and by his signature on the written document. This factual basis supports

each essential element of the offense to which the defendant pled.




                                                  -1-
       Therefore the undersigned U.S. Magistrate Judge recommends that the District Court

ACCEPT the guilty plea of the defendant, Santos Alejandro Tovar-Claros, and that he be finally

adjudged guilty of the offense charged in Count One of the Indictment.

       Defendant is to remain in the custody of the U.S. Marshal pending sentencing which is set

for June 13, 2019, at 10:00 a.m. in Lake Charles, Louisiana.

       THUS DONE AND SIGNED in Chambers this 8th day of March, 2019.




                                                -2-
